DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
In regards to the presently claimed limitations reciting the arrangement of a drain pump, diverter valves, and connections to the tanks and sump, Chung teaches the use of a drain pump to circulate wash water to its waste heat recovery tank (para. 93).  It would have been well within the routine skill of one of ordinary skill in the art to arrange the drain pump and diverter valves to also direct fluid flow to a second water tank in which waste heat is recovered. 

Response to Amendments
Amendments to the claims overcome the rejection of claims 17-19, 21, 22, and 32-35 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejections of claims 21, 27-29, 30, 31, and 33 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejections are withdrawn.

The rejections of claims 9-12 and 17-19, 21, 22, and 27-35 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 22, 32, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states that the outlet from the second water tank is connected to the sump through a second diverter valve.  The claim further recites arrangements of the first and second diverter valves.  It cannot be understood that the outlet from the second water tank is connected to the sump through the second diverter valve since the second diverter valve is claimed to have an inlet from the first diverter valve and outlets to the first and second water tanks.  It is assumed that the outlet of the second water tank is connected to the sump through an on-off valve as depicted in fig. 2 of the present disclosure.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 states that the inlet of the second water tank is fluidly connected to the drain pump.  However, claim 17, from which claim 18 depends, states that the inlet of the second water tank is connected to the first diverter valve and that the first diverter valve comprises an inlet from the drain pump.  The limitations of claim 17 require the second water tank to be fluidly connected to the drain pump through the first diverter valve.  Therefore, claim 18 is not further limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 9-12, 17-19, 22, 27-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110290284 by Chung et al. in view of U.S. Patent Application Publication 20110083699 by Rosenbauer, U.S. Patent Application Publication 20130305747 by Krische et al., and U.S. Patent Application Publication 20170143182 by Disch et al.
As to claim 9, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a water tank 62 to receive and store water from an external supply (via supply line 30, para. 45) and fluidly connected to the sump through a softener 40 (fig. 1); and a heat exchanger 60c (fig. 2) in the water tank 62, the heat exchanger having an inlet 91 (fig. 2) connected to the drain pump 50 (para. 93) and an outlet 93 (fig. 2) fluidly connected to the tub (para. 49).
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank to receive and store fresh water and being fuildly connected to the drain pump.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a 
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process from not only previously-used wash water, but also exhaust air from a drying process (para. 22).  It would therefore have been obvious to one of ordinary skill in the art to combine the system taught by Chung, which recovers heat from wash water to warm water for a subsequent washing process, with the system of Krische, which recovers heat from drying air to warm water for a subsequent washing process.  Disch teaches that it is also advantageous to first heat the water using recovered heat from washing water and then further heat the water using heat recovered from drying air (para. 23).  
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.  Since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one 
Chung does not teach diverter valves connected to the drain pump to selectively direct water to the first tank heat exchanger, the second tank, and its external discharge pipe 51, the inlet of the second tank being connected to only the drain pump through a diverter valve, but it does teach valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from the drain pump to either the heat exchanger or external discharge pipe (paras. 93-96).  Although Chung teaches separate, individual valves to selectively direct water, one of ordinary skill in the art would have recognized as obvious to use a diverter valve in place of separate valves.  Rosenbauer teaches a dishwasher machine and teaches that a diverter valve may be used instead of individual valves for diverting water flow (para. 21).  One of ordinary skill in the art would have recognized as obvious to use diverter valves for their known and intended function of diverting water flow with a reasonable expectation of success.  Furthermore, it would have been obvious to connect the inlet of the second tank to only the drain pump since it was established that it would have been obvious to use the drain pump to transfer water to the second tank (see discussion above).

As to claim 10, since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have also adapted the drain pump of Chung to also transfer the water to an inlet of a second tank (see discussion above) and that an outlet of the second tank would be fluidly connected to the sump (note that Krische teaches that its tank outlet is fluidly connected to the sump, fig. 3).
As to claim 11, one of ordinary skill in the art would have recognized as obvious to have a second diverter valve in series with the first diverter valve to selectively direct water to the first water tank, the second tank, and a discharge pipe in order to achieve the function of selectively directing water from the sump to the tanks and a discharge pipe, since one of ordinary skill in the art would have recognized as obvious to use the drain pump to transfer water to the tanks, as discussed above.  A second diverter valve in series or a three-way diverter valve would be necessary to direct water from the first tank to the sump, from the sump to the second tank, or from the sump to the discharge pipe, and one of ordinary skill in the art would have obviously tried a configuration with a second diverter valve in series with a reasonable expectation of success.
As to claim 12, Krische teaches an on-off valve 14a at the outlet of the water tank 7 to selectively feed water to the sump (fig. 3).
As to claim 17, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a first water tank 62 connected to the sump through a 
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a dishwasher with a drying assembly comprising a heat exchanging device that removes heat from air used in a drying process and transfers it to a cooling conduit 19, an evaporator 13, and then a condenser 11 in a water tank 7 to warm washing water prior to its use for washing (fig. 1, paras. 55-58).  Krische teaches that its configuration using heat from exhausted drying air results in less energy consumption for heating washing water (para. 14) and efficient condensation drying in which the drying temperature may be lowered while using a smaller heat pump than otherwise needed (para. 19).
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process from not only previously-used wash water, but also exhaust air from a drying process (para. 22).  It would therefore have been obvious to one of ordinary skill in the art to 
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.  Since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have adapted the drain pump of Chung to also transfer the water to an inlet of a second tank for heat transfer from exhaust air, since such configuration would have been within routine skill to adapt the tank taught by Krische into the dishwasher of Chung to retain the function and benefits of secondarily heating the water from drying air, as taught by Disch.  Additionally, using the drain pump of Chung to transfer water to the second tank would be commensurate with its teachings of using the drain pump to transfer water to its (first) tank (see para. 93).  Furthermore, Krische teaches an on-off valve 14a at the outlet of the closed-loop water tank 7 that connects the tank to the sump (fig. 3), and it would have been obvious to retain its on-off valve to connect the second tank to the sump for its purpose taught by Krische.
Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, but it does not teach diverter valves, and therefore the dishwasher of Chung modified to have the second tank of Krische would not teach the use of a series of diverter valves to transfer water between the sump, the tanks, and the external discharge pipe.  Chung teaches valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from the drain pump to either the heat exchanger or external discharge pipe (paras. 93-96).  Although Chung teaches separate, individual valves to selectively direct water, one of ordinary skill in the art would have recognized as obvious to use a series of diverter valves in place of separate valves.  Rosenbauer teaches a dishwasher machine and teaches that a diverter valve may be used instead of individual valves for diverting water flow (para. 21).  One of ordinary skill in the art would have recognized as obvious to use 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 18, it would have been obvious to connect the inlet of the second water tank to the drain pump for the reasons discussed above.
As to claim 19, Krische teaches a condenser 11 in the tank 7.
As to claim 22, Krische teaches an on-off valve 14a at the outlet of the closed-loop water tank 7 that connects the tank to the sump (fig. 3).

As to claim 30, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 31, the water from the second tank of Krische is capable of being used during a main wash.
As to claim 32, the first tank of Chung can hold a predefined amount of fresh water from an external water supply.
As to claim 34, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 35, the water from the second tank of Krische is capable of being used during a main wash.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711